— In an action to foreclose a mortgage, the defendants Pearl Brewer and James Brewer appeal (1) from an order of the Supreme Court, Kings County (Hirsch, J.), dated April 18, 1984, which awarded the plaintiff possession of the premises, and (2) as limited by their brief, from so much of an order of the same court dated June 7, 1984, as, upon reargument, adhered to the original determination.
Appeal from the order dated April 18, 1984, dismissed. That order was superseded by the order dated June 7, 1984, made upon reargument.
Order dated June 7, 1984, affirmed insofar as appealed from.
The plaintiff is awarded one bill of costs.
The appellants failed to present any evidence that their purported lease predated or was in any way superior to the plaintiff’s interest in the premises, and Special Term properly granted the plaintiff possession. We have considered the appellants’ other contention and find it to be without merit. Lazer, J. P., Bracken, Lawrence and Kooper, JJ., concur.